Citation Nr: 0328855	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the residuals of a 
sesamoidectomy of the right foot, with bilateral pes planus 
and hammertoes, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On March 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's medical 
treatment records from the VA Medical 
Center (VAMC) in Detroit, Michigan for 
any treatment for his feet during the 
period from July 1, 2001 to the present.  
Request complete clinical records.  

2.  Thereafter, make arrangements for the 
veteran to be afforded a VA podiatry 
examination to determine the severity of 
his service-connected foot disability.  
The claims file should be made available 
to the examiner.  All necessary special 
studies or tests are to be accomplished, 
to include x-rays.  The examiner should 
address the following questions:  (1) is 
the veteran's weight-bearing line over or 
medial to the great toe, (2) is there 
inward bowing of the tendo-Achilles, (3) 
does the veteran experience pain on 
manipulation and use, (4) is there 
objective evidence of marked deformity 
(pronation, abduction, etc.), (5) are 
there any indications of swelling on use, 
(6) does the veteran have characteristic 
callosities, (7) is there tenderness of 
the plantar surfaces and, if so, to what 
degree, (8) does the veteran have marked 
pronation, (9) is there inward 
displacement and spasm of the tendo 
Achilles on manipulation and, if so, to 
what degree, and (10) are the veteran's 
pes planus symptoms relieved through the 
use of orthopedic shoes or appliances?

The examiner is further requested to 
indicate whether the veteran has "claw 
foot" (pes cavus) of an acquired nature 
and, if so, whether the condition is 
manifested by dorsiflexion of the toes, 
tenderness under the metatarsal heads, 
limitation of dorsiflexion at the ankle, 
shortened plantar fasciae, marked 
contraction of the plantar fasciae with 
dropped forefoot, marked varus deformity, 
or painful callosities.  The examiner is 
also requested to note whether there is 
any malunion or nonunion of the veteran's 
tarsal or metatarsal bones and, if so, 
whether the malunion or nonunion is mild, 
moderate, moderately severe, or severe in 
degree, and whether the right foot is so 
affected by disability that no effective 
function remains other than that which 
would be equally well served by an 
amputation stump and suitable prosthetic 
appliance.  (Note that the question is 
not whether amputation would increase 
functioning, but rather whether the 
function that remains is equivalent to or 
less than that which would be obtained by 
an amputation stump and suitable 
prosthesis.)  The examiner should then 
provide an opinion as to whether the 
service-connected manifestations of the 
veteran's disability, including any 
associated tenderness, pain on use, 
weakness, excess fatigability, or 
incoordination, result in an overall 
disability picture which is best equated 
with (1) slight, (2) moderate, (3) 
moderately severe, or (4) severe foot 
injury, and whether the veteran's 
service-connected disability alone 
renders him unemployable.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





